NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER




                                           Electronically Filed
                                           Intermediate Court of Appeals
                                           CAAP-XX-XXXXXXX
                                           29-MAR-2021
                                           08:01 AM
                                           Dkt. 41 OAWST
                        NO. CAAP-XX-XXXXXXX

               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


             STATE OF HAWAI#I, Plaintiff-Appellee, v.
               PHILIP CABILES, Defendant-Appellant

        APPEAL FROM THE FAMILY COURT OF THE FIRST CIRCUIT
                    (CASE NO. 1FFC-XX-XXXXXXX)


       ORDER APPROVING STIPULATION FOR DISMISSAL OF APPEAL
       (By: Ginoza, C.J., and Hiraoka and Wadsworth, JJ.)

          Upon consideration of the stipulation for dismissal of
appeal filed on March 10, 2021, by Defendant-Appellant Philip
Cabiles (Cabiles), the papers in support, and the record, it
appears that the parties stipulate to dismiss this docketed
appeal, under Hawai#i Rules of Appellate Procedure (HRAP) Rule
42(b), and attached to the stipulation for dismissal of appeal is
Cabiles' declaration showing he understands the consequences of
voluntary dismissal, consistent with HRAP Rule 42(c).
          Therefore, IT IS HEREBY ORDERED that the stipulation
for dismissal of appeal is approved and the appeal is dismissed.

          DATED:   Honolulu, Hawai#i, March 29, 2021.


                                     /s/ Lisa M. Ginoza
                                     Chief Judge


                                     /s/ Keith K. Hiraoka
                                     Associate Judge


                                     /s/ Clyde J. Wadsworth
                                     Associate Judge